Case: 1:21-cv-00051 Document #: 40-1 Filed: 04/30/21 Page 1 of 22 PageID #:278




             EXHIBIT 1
    Case: 1:21-cv-00051 Document #: 40-1 Filed: 04/30/21 Page 2 of 22 PageID #:279




                                             19 C 4871
        UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION


                                     Lukis v. Whitepages Inc.
                                                Decided Apr 23, 2021



19 C 4871                                                     Whitepages website. Doc. 89. Second, Lukis
                                                              moves to amend her complaint to add two new
04-23-2021
                                                         2    putative class representatives. *2 Doc. 97. Third,
STEPHANIE LUKIS, individually and on behalf                   Whitepages moves to strike the complaint's class
of all others similarly situated, Plaintiffs, v.              allegations and Lukis's attorneys as putative class
WHITEPAGES INCORPORATED, Defendant.                           counsel. Doc. 119. The other three motions relate
                                                              to discovery: Each side moves to compel
Judge Gary Feinerman                                          discovery from the other side, Doc. 127, 136, and
                                                              Lukis moves to extend the fact discovery deadline,
MEMORANDUM OPINION AND ORDER
                                                              Doc. 128.
Stephanie Lukis brought this putative class action
                                                              Whitepages's motion to compel arbitration or
against Whitepages Inc. in the Circuit Court of
                                                              transfer the suit is denied. Lukis's motion to
Cook County, alleging violations of the Illinois
                                                              amend the complaint is granted. Whitepages's
Right of Publicity Act ("IRPA"), 765 ILCS 1075/1
                                                              motion to strike is denied, though it may renew its
et seq. Doc. 1-1. Whitepages removed the suit
                                                              arguments in opposition to Lukis's recently filed
under the diversity jurisdiction. Doc. 1. The court
                                                              class certification motion. Doc. 162. Lukis's
has denied Whitepages's motion to dismiss for
                                                              motion to compel is granted, Whitepages's motion
failure to state a claim and lack of personal
                                                              to compel is granted in part and denied in part, and
jurisdiction, Docs. 36-37 (reported at 454 F. Supp.
                                                              Lukis's motion to extend fact discovery is granted.
3d 746 (N.D. Ill. 2020)), and its motions for
reconsideration, leave to appeal, and summary                 Background
judgment, Docs. 87-88 (reported at 2020 WL                    The court assumes familiarity with its prior
6287369 (N.D. Ill. Oct. 27, 2020)).                           opinions and reviews the facts, which for purposes
Six fully briefed motions are before the court.               of the pending motions are undisputed, only
First, Whitepages moves to dismiss the suit—                  briefly. Whitepages operates a website that sells
though, properly styled, the motion is to compel              background reports on people. Doc. 76 at ¶¶ 1, 6.
arbitration and stay the suit, see Halim v. Great             Searching the website for a person's name reveals
Gatsby's Auction Gallery, Inc., 516 F.3d 557, 561             free information tied to that name. Id. at ¶ 4.
(7th Cir. 2008) ("As this Court has noted on                  Whitepages also offers more detailed reports for a
numerous occasions, the proper course of action               fee, which it promotes by inviting users to
when a party seeks to invoke an arbitration clause            purchase them when viewing a free preview. Id .
is to stay the proceedings rather than to dismiss             at ¶ 5; Doc. 80 at ¶¶ 20, 29. The complaint alleges
outright.") (internal quotation marks omitted)—or             that Whitepages violated the IRPA by using
transfer it to the Western District of Washington             Lukis's identity to promote Whitepages's services.
based on an arbitration provision and forum                   Doc. 1-1 at ¶¶ 38-44; see 765 ILCS 1075/30(a)
selection clause in the terms of use on the                   ("A person may not use an individual's identity for


                                                                                                                     1
        Case: 1:21-cv-00051 Document #: 40-1 Filed: 04/30/21 Page 3 of 22 PageID #:280
                           Lukis v. Whitepages Inc.       19 C 4871 (N.D. Ill. Apr. 23, 2021)

    commercial purposes during the individual's                   Cir. 2012) (quotation marks omitted). That said,
    lifetime without having obtained previous written             "because arbitration is a matter of contract, 'a
    consent ... ."); id. § 1075/5 (defining "commercial           party cannot be required to submit to arbitration
    purpose" to include "advertising or promoting                 any dispute which he has not agreed so to
3   products, merchandise, goods, or services"). *3               submit.'" Ibid. (quoting Howsam v. Dean Witter
                                                                  Reynolds, Inc., 537 U.S. 79, 83 (2002)).
    Discussion                                                    Accordingly, "[u]nder the FAA, arbitration should
    I. Whitepages's Motion to Compel                              be compelled if three elements are present: (1) an
4   Arbitration or Transfer the Suit                              enforceable written agreement to *4 arbitrate, (2) a
                                                                  dispute within the scope of the arbitration
    Whitepages premises its motion to compel
                                                                  agreement, and (3) a refusal to arbitrate." Scheurer
    arbitration or transfer the suit on certain dispute
                                                                  v. Fromm Family Foods LLC, 863 F.3d 748, 752
    resolution provisions set forth in the terms of use
                                                                  (7th Cir. 2017).
    on its website. Doc. 90 at 7-8; Doc. 90-1 at 14, §
    12.10.                                                        Whitepages stakes its motion to compel arbitration
                                                                  on § 4 of the FAA, which provides that "[a] party
    A. Motion to Compel Arbitration
                                                                  aggrieved by the alleged failure, neglect, or refusal
    The dispute resolution provisions include an                  of another to arbitrate under a written agreement
    arbitration clause, which states in relevant part:            for arbitration may petition ... for an order
    "ANY DISPUTE, CLAIM OR CONTROVERSY                            directing that such arbitration proceed in the
    BETWEEN         YOU      AND      WHITEPAGES                  manner provided for in such agreement." 9 U.S.C.
    RELATING IN ANY WAY TO THIS                                   § 4; see Doc. 89 at 1. Whitepages presents one
    AGREEMENT OR YOUR ACCESS TO OR USE                            ground for finding that Lukis assented to its
    OF THE SERVICES OR CONTENT ... WILL BE                        website's terms of use: On July 21, 2020, acting as
    RESOLVED BY BINDING ARBITRATION IF                            her agent, Lukis's counsel—Roberto Costales of
    IT CANNOT BE RESOLVED THROUGH                                 Beaumont       Costales     LLC—purchased           a
    NEGOTIATION ... ." Doc. 90-1 at 14, § 12.10.                  Whitepages product and clicked through the
                                                                  terms. Doc. 90 at 10, 14-16. With online contracts,
    Section 2 of the Federal Arbitration Act ("FAA")
                                                                  the law distinguishes "'clickwrap' (or 'click-
    states:
                                                                  through') agreements, which require users to click
       A written provision in any ... contract                    an 'I agree' box," from "'browsewrap' agreements,
       evidencing a transaction involving                         which generally post terms and conditions on a
       commerce to settle by arbitration a                        website via a hyperlink at the bottom of the
       controversy thereafter arising out of such                 screen." Meyer v. Uber Techs., Inc., 868 F.3d 66,
       contract or transaction ... shall be valid,                75 (2d Cir. 2017); see also Van Tassell v. United
       irrevocable, and enforceable, save upon                    Mktg. Grp., LLC, 795 F. Supp. 2d 770, 790 (N.D.
       such grounds as exist at law or in equity                  Ill. 2011) ("The two most common types of
       for the revocation of any contract.                        agreements are 'clickwrap' agreements and
                                                                  'browsewrap' agreements. With clickwrap
    9 U.S.C. § 2. Section 2 "mandates enforcement of
                                                                  agreements, the webpage user manifests assent to
    valid, written arbitration agreements," Tinder v.
                                                                  the terms of a contract by clicking an 'accept'
    Pinkerton Sec., 305 F.3d 728, 733 (7th Cir. 2002),
                                                                  button in order to proceed."). Whitepages's initial
    and "embodies both a liberal federal policy
                                                                  brief states that its motion to compel "concerns
    favoring arbitration and the fundamental principle
                                                                  only [Lukis's] acceptance of Whitepages'
    that arbitration is a matter of contract," Gore v.
                                                                  clickwrap terms" via Costales. Doc. 90 at 14.
    Alltel Commc'ns, LLC, 666 F.3d 1027, 1032 (7th


                                                                                                                          2
        Case: 1:21-cv-00051 Document #: 40-1 Filed: 04/30/21 Page 4 of 22 PageID #:281
                            Lukis v. Whitepages Inc.        19 C 4871 (N.D. Ill. Apr. 23, 2021)

    Lukis does not dispute that Costales agreed to the              resolve threshold arbitrability questions as well as
    website's terms of use or that he bound her as her              underlying merits disputes." Henry Schein, Inc. v.
    agent. Nor does she challenge Whitepages's                      Archer & White Sales, Inc., 139 S. Ct. 524, 527
    dubious premise that Costales's use of the website              (2019).
    a year into the litigation to better understand how
                                                                    The arbitration provision in Whitepages's terms of
    it works and thereby to better represent her—and,
                                                                    use delegates arbitrability questions to the
    if class certification is granted, the class—subjects
                                                                    arbitrator, stating: "THE ARBITRATOR WILL
    her IRPA claims, which of course arose before
                                                                    DECIDE ALL THRESHOLD QUESTIONS."
    litigation commenced, to arbitration. Lukis argues
                                                                    Doc. 90-1 at 14, § 12.10. Whitepages argues that
5   only that Whitepages *5 waived its right to
                                                                    the issue of whether it waived its right to enforce
    enforce the arbitration clause by waiting too long
                                                                    the arbitration agreement is such a "threshold
    to bring its motion. Doc. 103 at 1-4. That
                                                                    question" that must be submitted to the arbitrator.
    argument is correct.
                                                                    Doc. 132 at 5-8. Whitepages is incorrect. The
    In general, "like any other contractual right, the          6   question whether *6 Whitepages waived
    right to arbitrate can be waived." Smith v. GC                  arbitration through litigation conduct or delay is
    Servs. L.P., 907 F.3d 495, 499 (7th Cir. 2018); see             not a gateway or threshold question of arbitrability
    also Auto. Mechs. Loc. 701 Welfare & Pension                    under governing precedent. Rather, waiver
    Funds v. Vanguard Car Rental USA, Inc., 502 F.3d                through litigation conduct or delay is necessarily
    740, 746 (7th Cir. 2007) ("[T]he choice of an                   an issue for a court to decide.
    arbitral forum can be waived early in the
                                                                    For starters, the FAA says so. Section 3 commands
    proceedings, and generally is waived once the
                                                                    courts to stay cases referred to arbitration,
    party who later wants arbitration chooses a
                                                                    "providing the applicant for the stay is not in
    judicial forum."). "A waiver can be express or
                                                                    default in proceeding with such arbitration." 9
    implied through action. Either way, the question is
                                                                    U.S.C. § 3. According to the Seventh Circuit, § 3
    whether 'based on all the circumstances, the party
                                                                    "expressly gives the courts jurisdiction to
    against whom the waiver is to be enforced has
                                                                    determine the existence of a default," which the
    acted inconsistently with the right to arbitrate.'"
                                                                    court referred to as "waiver by judicial
    Brickstructures, Inc. v. Coaster Dynamix, Inc.,
                                                                    participation." Halcon Int'l, Inc. v. Monsanto
    952 F.3d 887, 891 (7th Cir. 2020) (citation
                                                                    Austl. Ltd., 446 F.2d 156, 161 (7th Cir. 1971); see
    omitted) (quoting Welborn Clinic v. MedQuist,
                                                                    also St. Mary's Med. Ctr. of Evansville, Inc. v.
    Inc., 301 F.3d 634, 637 (7th Cir. 2002)).
                                                                    Disco Aluminum Prods. Co., 969 F.2d 585, 588
    1. Threshold Question                                           (7th Cir. 1992) ("The essential question is
                                                                    whether, based on the circumstances, the alleged
    Normally, "the question of whether the parties
                                                                    defaulting party has acted inconsistently with the
    agreed to arbitrate is to be decided by the court,
                                                                    right to arbitrate."). Other circuits agree that § 3
    not the arbitrator." AT & T Techs., Inc. v.
                                                                    directs courts to address questions of waiver
    Commc'ns Workers of Am., 475 U.S. 643, 649
                                                                    through litigation conduct. See Marie v. Allied
    (1986). But "parties can agree to arbitrate
                                                                    Home Mortg. Corp., 402 F.3d 1, 13 (1st Cir. 2005)
    'gateway' questions of 'arbitrability,' such as
                                                                    ("A 'default' has generally been viewed by courts
    whether the parties have agreed to arbitrate or
                                                                    as including a 'waiver.'"); Glass v. Kidder Peabody
    whether their agreement covers a particular
                                                                    & Co., 114 F.3d 446, 455 n.62 (4th Cir. 1997)
    controversy." Rent-A-Center, West, Inc. v.
                                                                    (stating that a "section 3 default" arises "when a
    Jackson, 561 U.S. 63, 68-69 (2010). If they so
                                                                    party seeking arbitration has substantially utilized
    agree, "an arbitrator, rather than a court, will
                                                                    the litigation machinery before pursuing


                                                                                                                           3
        Case: 1:21-cv-00051 Document #: 40-1 Filed: 04/30/21 Page 5 of 22 PageID #:282
                            Lukis v. Whitepages Inc.        19 C 4871 (N.D. Ill. Apr. 23, 2021)

    arbitration") (quotation marks and alteration                   to all defenses except lack of subject-matter
    omitted); Morewitz v. W. of Eng. Ship Owners                    jurisdiction."). Arbitrability does not go to subject
    Mut. Prot. & Indem. Ass'n (Lux.), 62 F.3d 1356,                 matter jurisdiction, see Faulkenberg v. CB Tax
    1365 n.16 (11th Cir. 1995) ("Although the [FAA]                 Franchise Sys., LP, 637 F.3d 801, 807 (7th Cir.
    uses the term 'default,' 9 U.S.C. § 3, the case law             2011); Grasty v. Colo. Tech. Univ., 599 F. App'x
    on this subject employs the term 'waiver.'").                   596, 597 (7th Cir. 2015), so the court is the
    Whitepages seeks to compel arbitration under § 4,               appropriate body to consider waiver through
    not § 3, but the two provisions are interpreted in              litigation conduct or delay.
    tandem. See Marie, 402 F.3d at 13 (holding that
                                                                    Absurd consequences would flow from the rule,
    the "default" language in § 3 also applies to
                                                                    advanced by Whitepages, that waiver is among the
    motions under § 4); Morewitz, 62 F.3d at 1365-66
                                                                    gateway arbitrability questions that can be
    & n.16 (relying on § 3 in holding that a motion to
                                                                    delegated to the arbitrator. At the motion hearing,
    compel arbitration was waived through litigation
                                                                    Doc. 160, the court asked Whitepages whether, if
7   conduct). *7
                                                                8   it moved to compel arbitration on the *8 second
    Even setting aside § 3, a court's authority to                  day of trial, the court would be obliged to adjourn
    address waiver by litigation conduct goes hand in               the trial for an arbitrator to decide whether
    hand with a party's duty to file a motion invoking              Whitepages had waived its objection to the
    an arbitration provision and to do so in a timely               judicial forum. Whitepages agreed, correctly, that
    manner. Section 6 provides that a party invoking                this result would follow logically from its
    an arbitration provision must move to compel                    position. That Whitepages's position necessarily
    arbitration. See 9 U.S.C. § 6 ("Any application to              would entail that result is, to put it mildly, an
    the court hereunder shall be made and heard in the              enormous red flag.
    manner provided by law for the making and
                                                                    To support its position, Whitepages points to the
    hearing of motions, except as otherwise herein
                                                                    Supreme Court cases stating that "any doubts
    expressly provided."). A corollary is that district
                                                                    concerning the scope of arbitrable issues should be
    courts must not enforce arbitration clauses sua
                                                                    resolved in favor of arbitration, whether the
    sponte. See Kay v. Bd. of Educ. of Chicago, 547
                                                                    problem at hand is the construction of the contract
    F.3d 736, 738 (7th Cir. 2008) ("[F]ederal judges
                                                                    language itself or an allegation of waiver, delay,
    must not invoke arbitration agreements on their
                                                                    or a like defense to arbitrability." Moses H. Cone
    own motion."); CPL, Inc. v. Fragchem Corp., 512
                                                                    Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S.
    F.3d 389, 392-93 (7th Cir. 2008) (holding that the
                                                                    1, 24-25 (1983) (emphasis added); see also BG
    district court erred in dismissing a lawsuit sua
                                                                    Grp., PLC v. Republic of Arg., 572 U.S. 25, 35
    sponte on the basis of an arbitration clause). The
                                                                    (2014) (same); Howsam, 537 U.S. at 84 (same).
    duty to bring arbitrability to the court's attention
                                                                    Doc. 132 at 6. But those cases did not address
    thus falls squarely on the party seeking arbitration.
                                                                    which "threshold issues" parties may contractually
    Given this, motions to compel arbitration are                   delegate to an arbitrator. Rent-A-Center, 561 U.S.
    subject to the general rule that litigants must raise           at 68-69. They instead ruled that certain issues are
    in a timely manner grounds for relief they would                presumptively for the arbitrator, even without a
    like to seek. Except for motions challenging                    delegation in an arbitration provision. See
    subject matter jurisdiction, a district court may               Howsam, 537 U.S. at 84 ("[T]he presumption is
    always consider whether a party forfeited through               that the arbitrator should decide 'allegation[s] of
    delay its ability to seek certain relief. See Rice v.           waiver, delay, or a like defense to arbitrability.'")
    Nova Biomedical Corp., 38 F.3d 909, 914 (7th Cir.               (quoting Moses Cone, 460 U.S. at 25); see also
    1994) ("[T]he doctrine of waiver ... is applicable              Lumbermens Mut. Cas. Co. v. Broadspire Mgmt.


                                                                                                                            4
        Case: 1:21-cv-00051 Document #: 40-1 Filed: 04/30/21 Page 6 of 22 PageID #:283
                            Lukis v. Whitepages Inc.         19 C 4871 (N.D. Ill. Apr. 23, 2021)

    Servs., Inc., 623 F.3d 476, 481 (7th Cir. 2010)                   Bombardier Recreational Prods., Inc., 660 F.3d
    ("Our circuit has followed Howsam in                              988, 994 (7th Cir. 2011). For a court ever to
    distinguishing       between     'substantive'    and             address waiver through litigation conduct would
    'procedural' arbitrability questions, and in holding              be inconsistent with Whitepages's reading of
    that the latter are presumptively for an arbitrator to            Moses Cone and Howsam, which posits that those
    decide."). So if Whitepages's reading of Moses                    cases consigned waiver through litigation conduct
    Cone and its progeny were correct, then the                       to the arbitrator regardless of whether the
    delegation clause in Whitepages's terms of use                    arbitration provision contained a delegation
    would be irrelevant, for the arbitrator in every case             clause. In fact, years before Moses Cone was
    presumptively would decide the issue of waiver                    decided,     the    Seventh     Circuit    expressly
    through litigation conduct or delay.                              distinguished between "'[w]aiver' in the laches or
                                                                      estoppel sense, rather than in the default sense or
    Moses Cone made no such holding, and
                                                                      participating in judicial proceedings." Halcon, 446
    Whitepages's argument to the contrary confuses
                                                                      F.2d at 161. Anticipating Moses Cone, the Seventh
    two distinct meanings of the word "waiver." The
                                                                      Circuit held that laches or estoppel issues were for
9   pertinent meaning here concerns waiver *9
                                                                      the arbitrator, id. at 159 (holding that "[t]he
    through litigation conduct or delay. The second
                                                                 10   defense of laches [is] a matter for the *10
    meaning refers to a doctrine of contract law under
                                                                      determination of the arbitrators"), but made clear
    which "the conduct of the party" shows an
                                                                      that waiver through litigation conduct is reserved
    "intentional relinquishment of a known right."
                                                                      for the court, id. at 161 ("Section 3 [of the FAA]
    Ryder v. Bank of Hickory Hills, 585 N.E.2d 46, 49
                                                                      expressly gives the courts jurisdiction to
    (Ill. 1991); see also Abellan v. Lavelo Prop.
                                                                      determine the existence of a default.").
    Mgmt., LLC, 948 F.3d 820, 830 (7th Cir. 2020)
    (explaining that the waiver defense "admits the                   The circuits to have addressed the issue
    alleged breach but can defeat a remedy"). Closely                 overwhelmingly agree that Moses Cone and
    related to this second meaning of waiver is the                   Howsam concern only the contractual sense of
    equitable defense of laches, which the Supreme                    waiver. See Martin v. Yasuda, 829 F.3d 1118, 1123
    Court of Illinois has defined as "a neglect or                    (9th Cir. 2016) ("[U]nder Howsam, the question
    omission to assert a right, taken in conjunction                  [of waiver through litigation conduct or delay] is
    with a lapse of time of more or less duration, and                presumptively for a court and not an arbitrator to
    other circumstances causing prejudice to an                       decide. Every circuit that has addressed this issue
    adverse party." Sundance Homes, Inc. v. Cnty. of                  —whether a district court or an arbitrator should
    DuPage, 746 N.E.2d 254, 262 (Ill. 2001). Like the                 decide if a party waived its right to arbitrate
    contractual doctrine of waiver, laches "bars the                  through litigation conducted before the district
    remedy but does not discharge the right." Halcon,                 court—has reached the same conclusion.")
    446 F.2d at 159.                                                  (citation omitted); Grigsby & Assocs., Inc. v. M
                                                                      Sec. Inv., 664 F.3d 1350, 1353 (11th Cir. 2011) ("
    Moses Cone concerned the contractual meaning of
                                                                      [I]t is presumptively for the courts to adjudicate
    waiver, not the litigation conduct meaning.
                                                                      disputes about whether a party, by earlier litigating
    Although the Seventh Circuit has not expressly so
                                                                      in court, has waived the right to arbitrate."); JPD,
    held, it has continued after Moses Cone and
                                                                      Inc. v. Chronimed Holdings, Inc., 539 F.3d 388,
    Howsam to address whether a party invoking an
                                                                      394 (6th Cir. 2008) ("Unlike contractually-based
    arbitration clause has waived arbitration through
                                                                      waiver, courts have long decided whether conduct
    litigation conduct or delay. See, e.g.,
                                                                      inconsistent with reliance on an arbitration
    Brickstructures, 952 F.3d at 891; Smith, 907 F.3d
                                                                      agreement waives a defendant's ability to seek an
    at 499; Kawasaki Heavy Indus., Ltd. v.


                                                                                                                              5
         Case: 1:21-cv-00051 Document #: 40-1 Filed: 04/30/21 Page 7 of 22 PageID #:284
                            Lukis v. Whitepages Inc.        19 C 4871 (N.D. Ill. Apr. 23, 2021)

     arbitration referral ... ."); Ehleiter v. Grapetree             According to Whitepages, it "recognized the
     Shores, Inc., 482 F.3d 207, 219 (3d Cir. 2007)                  arbitrability issue immediately when the complaint
     ("Properly considered within the context of the                 was filed," but felt it could not move to compel
     entire opinion ... the [Howsam] Court was                       arbitration at the outset because the complaint "did
     referring only to waiver, delay, or like defenses               not allege that [Lukis] had interacted with the
     arising from non-compliance with contractual                    website, nor did [it] allege that she had gone past
     conditions precedent to arbitration ... and not to              the pay wall." Doc. 103-1 at 15:24-16:3.
     claims of waiver based on active litigation in                  Whitepages's original answer did not include an
     court."); Marie, 402 F.3d at 11-13 (distinguishing              arbitrability affirmative defense. Doc. 52. On June
     a "contractual time limit clause," which is                     3, 2020, Whitepages amended its answer to
     "presumed to be for the arbitrator" under Howsam,               include arbitrability and class action waiver
     from waiver "due to litigation-related activity,"               defenses. Doc. 59 at pp. 22-23, ¶¶ 22-23; see Fed.
     which courts decide). Whitepages suggests that                  R. Civ. P. 15(a)(1)(A) ("A party may amend its
     the Eighth Circuit held to the contrary in National             pleading once as a matter of course within ... 21
     American Insurance Co. v. Transamerica                          days after serving it ... ."). Whitepages moved for
     Occidental Life Insurance Co., 328 F.3d 462 (8th                summary judgment on June 25. Doc. 61. The
     Cir. 2003). Doc. 132 at 6. That case is                         motion did not assert arbitrability. Doc. 64.
11   distinguishable—it *11 concerned a claim of
                                                                     On July 21, Costales purchased a Whitepages
     waiver based on litigation with unrelated third
                                                                     product that required him to affirmatively agree to
     parties, 328 F.3d at 466—but in any event it is an
                                                                     the Whitepages terms through "clickwrap." Doc.
     outlier whose reasoning no other circuit has
                                                                     90-1 at ¶¶ 15-17. Costales did so in an effort to
     followed.
                                                                     oppose the summary judgment motion;
     In conclusion, Moses Cone addressed, not which             12   specifically, on July 23, he submitted a *12
     issues the parties may delegate to the arbitrator,              declaration in support of Lukis's opposition,
     but which questions must presumptively go to the                averring that he had "personally interacted with ...
     arbitrator. It did not hold that a generic clause in            Whitepages.com"          and       undertook        a
     an arbitration provision delegating "all threshold              "comprehensive review of the services offered."
     questions" covers waiver through litigation                     Doc. 77-1 at ¶ 2. Costales attached Whitepages's
     conduct or delay. As shown above, that issue                    terms of use to his declaration. Id . at pp. 11-18.
     belongs to the court.
                                                                     The filing of Costales's declaration was, as
     2. Whitepages's Litigation Conduct                              Whitepages admits, a "big moment" for its
                                                                     thinking about arbitrability. Doc. 103-1 at 16:15-
     The standard governing whether a party waived
                                                                     16. According to Whitepages, while it
     through litigation conduct or delay its ability to
                                                                     immediately "recognized the browse wrap
     invoke an arbitration provision asks whether the
                                                                     implications to Mr. Costales's declaration," it
     party "[did] all it could reasonably have been
                                                                     nonetheless believed that it lacked "any evidence
     expected to do to make the earliest feasible
                                                                     of click wrap." Id . at 16:25-17:2. In other words,
     determination of whether to proceed judicially or
                                                                     Whitepages knew from Costales's declaration that
     by arbitration." Smith, 907 F.3d at 499 (quoting
                                                                     he had visited the website and perhaps agreed to
     Cabinetree of Wis., Inc. v. Kraftmaid Cabinetry,
                                                                     the terms of use through passive interaction, but
     Inc., 50 F.3d 388, 391 (7th Cir. 1995)).
                                                                     did not know with certainty that he had gone
     Whitepages did no such thing.
                                                                     beyond the paywall and thereby affirmatively
                                                                     accepted the terms of use.




                                                                                                                             6
         Case: 1:21-cv-00051 Document #: 40-1 Filed: 04/30/21 Page 8 of 22 PageID #:285
                            Lukis v. Whitepages Inc.       19 C 4871 (N.D. Ill. Apr. 23, 2021)

     On August 6, Whitepages replied in support of its              from Whitepages obtaining any new information
     summary judgment motion. Doc. 79. Whitepages                   from Lukis or Costales on or shortly before
     paid close attention to Costales's declaration,                October 20. Rather, the realization resulted from
     vigorously contesting its admissibility. Doc. 80.              Whitepages conducting a search of its own records
     Weeks later, on August 31, Whitepages revealed                 —a search it easily could and should have
     in an interrogatory response that it believed that             conducted on or shortly after receiving Costales's
     Costales had investigated Whitepages's paid                    July 23 declaration.
     services. Specifically, Whitepages objected to
                                                                    Nadine Thisselle, Whitepages's Vice President of
     providing a substantive response to an
                                                                    Finance and Operations, testified at her deposition
     interrogatory concerning its paid offerings on the
                                                                    that Whitepages retains a record of every
     ground that Lukis already had the information:
                                                                    purchase, including the purchaser's first and last
     "Plaintiff's counsel [in his declaration] ...
                                                                    name and email address. Doc. 103-3 at 1 (80:10-
     described all of the information that is available
                                                                    18), 3-4 (102:20-103:4). Yet, Thisselle recounted,
     for free and for pay that he discovered through his
                                                                    Whitepages did not search its records for
     comprehensive review of Whitepages.com." Doc.
                                                                    Costales's name until October 20 because it simply
     103-2 at 7 (emphasis added). That interrogatory
                                                                    had not "occurred to anybody" to do so. Id. at 4
     response suggests that Whitepages had reason to
                                                                    (103:8). Whitepages filed the present motion
     suspect, based on Costales's declaration, that he
                                                                    shortly thereafter, on October 24, about an hour
     might have gone beyond the paywall.
                                                                    after the court denied Whitepages's summary
     On October 9, Whitepages served on Lukis its first             judgment motion. Doc. 89.
     set of interrogatories and requests for admission.
                                                                    Although it appears that Whitepages did not
     Doc. 94-1. Many of the requests for admission
                                                                    deliberately delay filing is motion to compel
     obviously concerned arbitrability. Here is a
                                                                    arbitration until after its summary judgment
     sample: "Admit that you have visited the
                                                                    motion was denied, its delay did waive its right to
13   Whitepages' Web site." Id . at 28. "Admit *13 that
                                                               14   *14 seek arbitration of Lukis's claim. Whitepages
     you have conducted one or more searches on
                                                                    admits that it has been thinking about arbitration
     Whitepages' Web site." Ibid. "Admit that when
                                                                    since the complaint was filed in 2019. On July 23,
     you conducted one or more searches on the
                                                                    2020, Whitepages received Costales's declaration,
     Whitepages Web site, the Terms of Use ... were
                                                                    which gave notice that he engaged with the
     posted on the Web site." Ibid. "Admit that your
                                                                    website and might have gone beyond the paywall
     counsel visited the Whitepages Web site ... on
                                                                    and triggered the clickwrap agreement.
     your behalf." Id . at 30. "Admit that members of
                                                                    Whitepages's August 31 interrogatory response
     the putative class as defined in the Complaint may
                                                                    likewise suggests that it read the declaration to
     have visited the Whitepages Web site ... when the
                                                                    convey that Costales might have gone beyond the
     Terms of Use ... were posted on the Web site." Id .
                                                                    paywall. Whitepages's October 9 interrogatories
     at 31. Other requests for admission reproduced the
                                                                    further demonstrate that it was paying close
     arbitration clause and class action waiver from the
                                                                    attention to arbitrability.
     terms of use. Id. at 32.
                                                                    Yet despite its manifest suspicion prompted by
     Nevertheless, in responding to Lukis's waiver by
                                                                    Costales's declaration, Whitepages inexplicably
     litigation conduct argument, Whitepages asserts
                                                                    neglected to investigate by searching its own
     that it did not discover until October 20 that
                                                                    records—which revealed that Costales indeed
     Costales had made the July 21 purchase and
                                                                    went beyond the paywall—until October 20, after
     thereby gone beyond the paywall. Doc. 90 at 10;
                                                                    it replied in support of its summary judgment
     Doc. 90-1 at ¶ 15. That realization did not result


                                                                                                                          7
         Case: 1:21-cv-00051 Document #: 40-1 Filed: 04/30/21 Page 9 of 22 PageID #:286
                             Lukis v. Whitepages Inc.        19 C 4871 (N.D. Ill. Apr. 23, 2021)

     motion. Doc. 79. That course of action does not                  brief as waived."); Narducci v. Moore, 572 F.3d
     come close to showing that Whitepages "[did] all                 313, 324 (7th Cir. 2009) ("[T]he district court is
     it could reasonably have been expected to do to                  entitled to find that an argument raised for the first
     make the earliest feasible determination of                      time in a reply brief is forfeited."). But judicial
     whether to proceed judicially or by arbitration."                economy favors addressing the issue now, given
     Smith, 907 F.3d at 499 (emphasis added). It                      that it could continue to shadow this litigation
     necessarily follows that Whitepages, through its                 going forward.
     litigation conduct and delay, waived its right to
                                                                      As with Costales's purchase of a Whitepages
     invoke the arbitration provision. See id. at 500
                                                                      product on July 21, Whitepages waived Lukis's
     (holding that the defendant waived its right to seek
                                                                      browsing activity as a basis for compelling
     arbitration given its "inexplicable delay" in
                                                                      arbitration. As noted, Whitepages admits that it
     obtaining the documents it needed to move to
                                                                      "recognized the arbitrability issue immediately
     compel arbitration); Cabinetree, 50 F.3d at 391
                                                                      when the complaint was filed." Doc. 103-1 at
     (holding that the defendant waived its right to seek
                                                                      15:24-25. Indeed, the complaint clearly conveyed
     arbitration where it delayed several months while
                                                                      that Lukis had personally visited the Whitepages
     it "weigh[ed] its options").
                                                                      website, alleging: "In 2018 Lukis discovered that
     3. New Theories Presented in Whitepages's                        Whitepages uses her name, age, city of domicile,
     Reply Brief                                                      and the identity of her relatives in advertisements
                                                                      on the Whitepages website ... . These
     Whitepages's reply brief presents two new theories
                                                                      advertisements were the same or substantially
     for why Lukis is bound to arbitrate her claims.
                                                                      similar to those shown in Paragraph 10." Doc. 1-1
     First, citing her January 2021 deposition testimony
                                                                      at ¶ 22. Paragraph 10, in turn, displayed
     and discovery responses, Whitepages argues that
                                                                      screenshots from the Whitepages website. Id. at ¶
     Lukis agreed to the terms of use, separate and
                                                                      10. It is difficult to imagine how Lukis might have
     apart from Costales, by making her own visits to
                                                                      "discovered" advertisements on the website
     the website. Doc. 132 at 14-16; Doc. 132-1 at ¶¶
                                                                      without visiting it. Whitepages therefore had
15   6-7. According to *15 Whitepages, Lukis thus
                                                                 16   everything it needed *16 based on the complaint's
     assented to the terms of use, and thus the
                                                                      allegations to move to compel arbitration based on
     arbitration provision, under a browsewrap theory
                                                                      a browsewrap theory.
     even though she did not purchase a paid service or
     click through the terms. Doc. 132 at 16-17; see                  Whitepages argues that such a motion was not
     Van Tassell, 795 F. Supp. 2d at 790 ("                           possible at that time because it needed evidence
     [B]rowsewrap agreements typically involve a                      from outside the pleadings to confirm that Lukis
     situation where notice on a website conditions use               visited the website. Doc. 103-1 at 16:4-11. This
     of the site upon compliance with certain terms or                argument reflects a misunderstanding of the
     conditions, which may be included on the same                    pertinent procedures. True enough, a motion to
     page as the notice or accessible via a hyperlink.")              compel arbitration may go beyond the pleadings.
     (quotation marks omitted).                                       See Tinder, 305 F.3d at 735 (holding that "the
                                                                      evidentiary standard a party seeking to avoid
     The court could disregard this argument because
                                                                      compelled arbitration must meet" is analogous to
     Whitepages presented it for the first time in its
                                                                      "that required of a party opposing summary
     reply brief. See O'Neal v. Reilly, 961 F.3d 973,
                                                                      judgment"); Armbrister v. Pushpin Holdings, LLC,
     974 (7th Cir. 2020) ("[W]e have repeatedly
                                                                      896 F. Supp. 2d 746, 753 n.3 (N.D. Ill. 2012)
     recognized that district courts are entitled to treat
                                                                      (holding that, in ruling on a motion to stay
     an argument raised for the first time in a reply
                                                                      litigation under § 3 of the FAA, a court "may


                                                                                                                               8
         Case: 1:21-cv-00051 Document #: 40-1 Filed: 04/30/21 Page 10 of 22 PageID #:287
                             Lukis v. Whitepages Inc.         19 C 4871 (N.D. Ill. Apr. 23, 2021)

     consider matters outside the pleadings"). But if                  court is not to place its thumb on the scales; the
     there are factual disputes about whether the parties              federal policy favoring arbitration is, at least so far
     agreed to arbitration, the FAA requires the court to              as concerns the interpretation of an arbitration
     "proceed summarily to the trial thereof." 9 U.S.C.                clause, merely a policy of treating such clauses no
     § 4; see Deputy v. Lehman Bros., 345 F.3d 494,                    less    hospitably    than      other      contractual
     509-10 (7th Cir. 2003) ("Section 4 ... required the               provisions.").
     court to hold a trial if the making of the arbitration
                                                                       The second new theory asserted in Whitepages's
     agreement was in issue."). This sequence of events
                                                                       reply brief turns on Lukis's deposition testimony
     played out in Gupta v. Morgan Stanley Smith
                                                                       that her (apparently estranged) mother used
     Barney, LLC, 934 F.3d 705 (7th Cir. 2019), where
                                                                       Whitepages's service to locate and harass her. Doc.
     the plaintiff filed a lawsuit, the defendant
                                                                       132 at 17. Whitepages argues that: (1) Lukis's
     immediately moved to compel arbitration, the
                                                                       mother's harassment of Lukis breached
     district court concluded a trial was needed on the
                                                                       Whitepages's terms of use; (2) through this
     issue of contract formation, and the court
                                                                       lawsuit, Lukis seeks to hold Whitepages liable for
     ultimately granted summary judgment to the
                                                                       that breach; (3) Whitepages will have to bring an
     defendant on that issue. Id. at 709-10.
                                                                       indemnification claim against Lukis's mother in
     Whitepages could and should have followed that                    arbitration; and (4) Lukis will be a necessary party
     procedure here. Whitepages acknowledges that it                   to that arbitration proceeding, requiring arbitration
     was pondering the arbitration issue as soon as the                of this suit as well. Ibid. Whitepages's chain of
     complaint was filed, and the complaint all but                    reasoning breaks down at its second link: Lukis is
     admitted that Lukis had visited the website.                      not suing Whitepages for her mother's harassment.
     Whitepages could have immediately raised the                      Rather, this is a lawsuit to redress Whitepages's
     issue by motion, and the parties could have                       alleged violation of the IRPA by making
     focused on the arbitration question—including by                  commercial use of her identity. Whitepages may
     conducting any necessary discovery—before                         seek arbitration of a claim based on the
17   broaching substantive *17 issues in the case.                18   harassment if Lukis brings one. *18
     Instead, Whitepages filed and the court expended
                                                                       B. Motion to Transfer
     considerable resources deciding two dispositive
     motions concerning the merits of this suit. To now                In the alternative to moving to compel arbitration,
     enforce the arbitration provision based on Lukis's                Whitepages moves under 28 U.S.C. § 1404(a) to
     visits to the website, after Whitepages's repeated                transfer this suit to the Western District of
     and unexcused failures to assert the provision's                  Washington based on the forum selection clause in
     existence or applicability, would improperly                      the terms of use. Doc. 89 at 1; Doc. 90 at 18. The
     accord the provision a special status that the court              forum selection clause states:
     would not give to other contractual provisions. See
     Volkswagen Of Am., Inc. v. Sud's Of Peoria, Inc.,
     474 F.3d 966, 970 (7th Cir. 2007) ("[T]he FAA's
     purpose is not to provide special status for
     [arbitration] agreements. Rather, it makes
     'arbitration agreements as enforceable as other
     contracts, but not more so.'") (quoting Prima Paint
     Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395,
     404 n.12 (1967)); Cabinetree, 50 F.3d at 390 ("In
     determining whether a waiver has occurred, the



                                                                                                                                 9
   Case: 1:21-cv-00051 Document #: 40-1 Filed: 04/30/21 Page 11 of 22 PageID #:288
                       Lukis v. Whitepages Inc.        19 C 4871 (N.D. Ill. Apr. 23, 2021)

   If the arbitrator determines [the dispute                    Whitepages's forum selection clause by its own
   resolution provisions are] unenforceable,                    terms does not apply here. First, this suit is not a
   invalid, or ha[ve] been revoked as to any                    "Dispute" as defined in the terms of use. Lukis's
   claim(s), then the Dispute as to such                   19   IRPA claim has three elements: *19 "(1) the
   claim(s) will be decided by the courts in                    appropriation of one's identity, (2) without one's
   the state of Washington, King County, or                     consent, (3) for another's commercial benefit."
   the United States District Court for the                     Dancel v. Groupon, Inc., 949 F.3d 999, 1008 (7th
   Western District of Washington, and the                      Cir. 2019). None of these elements "relat[es] in
   parties irrevocably submit to the exclusive                  any way to" Whitepages's terms of use or Lukis's
   jurisdiction of such courts. If the class                    use of Whitepages's services. Doc. 90-1 at 14, §
   action waiver clause is determined to be                     12.10. That is, in order to prevail on her IRPA
   illegal or unenforceable, th[ese] entire                     claim, Lukis need not prove anything about the
   [dispute resolution provisions] will be                      terms of use or that she ever used the Whitepages
   unenforceable, and the Dispute will be                       website. Her claim is directed solely at
   decided by the courts of the state of                        Whitepages's publicizing her identity for a
   Washington, King County, or the United                       commercial purpose. So there is no "Dispute" here
   States District Court for the Western                        to which the forum selection clause could apply.
   District of Washington, and the parties                      Cf. uBID, Inc. v. GoDaddy Grp., Inc., 623 F.3d
   irrevocably submit to the exclusive                          421, 429 n.2 (7th Cir. 2010) (holding that a forum
   jurisdiction of such courts.                                 selection clause in an online company's terms of
                                                                use was "not relevant" because the company's
Doc. 90-1 at 14, § 12.10. The capitalized term
                                                                "alleged misconduct toward a third party ... ha[d]
"Dispute" is defined to mean "ANY DISPUTE,
                                                                nothing to do with the jurisdictional expectations
CLAIM OR CONTROVERSY BETWEEN YOU
                                                                the company has fostered with those customers
AND WHITEPAGES RELATING IN ANY WAY
                                                                who read all the details of the form contract").
TO THIS AGREEMENT OR YOUR ACCESS
TO OR USE OF THE SERVICES OR                                    A second and independent reason that the forum
CONTENT." Ibid.                                                 selection clause does not apply is that neither of its
                                                                preconditions has been satisfied. The clause is
As with the arbitration clause, the court accepts as
                                                                triggered either when "the arbitrator determines"
true that Lukis, through Costales's purchase of a
                                                                that the dispute resolution provisions are invalid or
Whitepages product, agreed to the forum selection
                                                                when "the class action waiver clause is determined
clause. Forum selection clauses are enforced
                                                                to be illegal or unenforceable." Doc. 90-1 at 14, §
through a motion under 28 U.S.C. § 1404(a). See
                                                                12.10. No arbitrator has determined anything, and
Atl. Marine Const. Co. v. U.S. Dist. Ct. for W.
                                                                this court has not even addressed, let alone held
Dist. of Tex., 571 U.S. 49, 55-59 (2013); Mueller
                                                                unenforceable, the class action waiver clause. The
v. Apple Leisure Corp., 880 F.3d 890, 894 (7th Cir.
                                                                motion to transfer is denied for that reason as well.
2018) (same). But transfer under § 1404(a) is
warranted only if the clause applies to the suit in             II. Lukis's Motion for Leave to
question. See Vance v. Gallagher, 280 F. App'x                  Amend the Complaint
533, 537 (7th Cir. 2008) (holding that a forum
                                                                On November 9, 2020, less than two weeks after
selection clause did not apply because it governed
                                                                Whitepages moved to compel arbitration, Lukis
only contract claims and the plaintiff sued under a
                                                                moved "to amend her complaint to add additional
quantum meruit theory).
                                                                putative class representatives whose claims are not
                                                                subject to arbitration." Doc. 97 at 2. The proposed



                                                                                                                         10
         Case: 1:21-cv-00051 Document #: 40-1 Filed: 04/30/21 Page 12 of 22 PageID #:289
                             Lukis v. Whitepages Inc.         19 C 4871 (N.D. Ill. Apr. 23, 2021)

     first amended complaint adds two new                              the argument that the new plaintiff had "somehow
     plaintiffs/putative class representatives—Mantas                  waived its ability to act as a class representative in
     Norvaisas and Shawn Brown—and allegations                         this case by relying for a time on the original lead
     concerning Whitepages's commercial use of their              21   plaintiff to pursue the case"). *21
     identities. Doc. 97-1 at ¶¶ 1, 30-43. The
                                                                       Whitepages's       contrary     arguments        are
     amendment otherwise leaves the complaint
                                                                       unpersuasive. First, it contends that the proposed
20   unchanged. *20
                                                                       amendment would be futile. Doc. 124 at 9-15.
     Rule 15(a)(2) provides that "court[s] should freely               Usually, a defendant asserts futility when the
     give leave [to amend] when justice so requires."                  original complaint fails to state a claim and the
     Fed. R. Civ. P. 15(a)(2). That said, district courts              question is whether a proposed amended
     "have broad discretion to deny leave to amend                     complaint might cure the original's defects. See
     where there is undue delay, bad faith, dilatory                   Runnion ex rel. Runnion v. Girl Scouts of Greater
     motive, repeated failure to cure deficiencies,                    Chi. & Nw. Ind., 786 F.3d 510, 520 (7th Cir. 2015)
     undue prejudice to the defendants, or where the                   ("Where it is clear that the defect cannot be
     amendment would be futile." Right Field                           corrected so that amendment is futile, it might do
     Rooftops, LLC v. Chi. Cubs Baseball Club, LLC,                    no harm to deny leave to amend and to enter an
     870 F.3d 682, 693 (7th Cir. 2017) (quotation                      immediate final judgment ... ."). The futility
     marks omitted).                                                   analysis asks whether, under "the legal sufficiency
                                                                       standard of Rule 12(b)(6)[,] ... the proposed
     Governing precedent endorses motions to join
                                                                       amended complaint fails to state a claim." Id . at
     additional named plaintiffs to a putative class
                                                                       524; see also Townsel v. DISH Network L.L.C.,
     action in prompt response to a challenge raised by
                                                                       668 F.3d 967, 969 (7th Cir. 2012) ("The judge
     the defendant to the original named plaintiff(s). In
                                                                       deemed the proposed amendment futile, which is
     Randall v. Rolls-Royce Corp., 637 F.3d 818 (7th
                                                                       functionally the same as allowing amendment and
     Cir. 2011), the Seventh Circuit observed that the
                                                                       then dismissing under [Rule] 12(b)(6)."). Here, the
     entry into the case of new putative class
                                                                       court has already concluded that the existing
     representatives is appropriate if it is "sought as
                                                                       complaint does state a claim. 454 F. Supp. 3d at
     soon as a substantial challenge to certification is
                                                                       760-63.
     made" by the defendant to the original putative
     class representative's adequacy or typicality. Id . at            The specific futility arguments that Whitepages
     827. The Seventh Circuit affirmed the district                    advances also fail on the merits, at least for
     court's denial of leave to add new class members,                 purposes of a Rule 15(a)(2) motion. For example,
     but only because the plaintiff did not seek leave                 Whitepages argues that Lukis's deposition
     until "after the judge had denied class certification             testimony contradicts allegations in the complaint.
     ... and long after it was plain that there were                   Doc. 124 at 13-15. That argument cannot be
     substantial doubts about the typicality of the                    considered in assessing the viability of a pleading
     named plaintiffs' claims and the adequacy of their                under Rule 12(b)(6), and the same holds for
     representation of the class." Ibid. Here, by                      assessing the futility of an amended pleading
     contrast, Lukis moved for leave to amend less than                under Rule 15(a)(2). See McDaniel v. Loyola
     two weeks after Whitepages moved to compel                        Univ. Med. Ctr., 317 F.R.D. 72, 79 (N.D. Ill.
     arbitration of her claims, precisely the time frame               2016) ("[I]t is inappropriate for the Court to go
     contemplated by Randall. See In re Allstate Corp.                 beyond the pleadings and any critical documents
     Sec. Litig., 966 F.3d 595, 615-16 (7th Cir. 2020)                 referred to therein when considering Defendants'
     (affirming the district court's grant of leave to                 futility objection to Plaintiff's motion to amend.");
     amend to add a new lead plaintiff, and rejecting                  Tissue Prods. Tech. Corp. v. Factory Mut. Ins. Co.,


                                                                                                                                11
         Case: 1:21-cv-00051 Document #: 40-1 Filed: 04/30/21 Page 13 of 22 PageID #:290
                             Lukis v. Whitepages Inc.         19 C 4871 (N.D. Ill. Apr. 23, 2021)

     2008 WL 11345876, at *1 (E.D. Wis. Aug. 21,                       Finally, Whitepages argues that Lukis unduly
     2008) ("[T]he fact that futility may sometimes                    delayed in seeking amendment, Doc. 124 at 15-18,
     constitute a reason for denial of a motion to amend               and that she brings her motion to amend in bad
     is not a general invitation ... to raise defenses that            faith, id. at 19-20. To the contrary, and as just
     require analysis of matters outside the                           noted, Lukis brought her motion less than two
22   pleadings."). *22                                            23   weeks after Whitepages made "a substantial *23
                                                                       challenge" to her ability to represent a class, which
     Whitepages next argues that the two proposed
                                                                       the Seventh Circuit has held is an appropriate time
     putative class representatives "fail[] to plead facts
                                                                       to seek leave to amend. See Randall, 637 F.3d at
     establishing that [their] claims are not subject to
                                                                       827. Whitepages retorts that Lukis had a duty to
     binding arbitration and class waiver." Doc. 124 at
                                                                       seek leave to amend much earlier, on July 21,
     10. But a plaintiff need not plead around
                                                                       when Costales went beyond the paywall. Doc. 124
     arbitrability. As discussed above, the onus is on
                                                                       at 15-16. But it is the timing of the defendant's
     the party seeking arbitration to raise the issue. See
                                                                       invocation of an arbitration clause that matters, not
     9 U.S.C. § 6; Goplin v. WeConnect, Inc., 893 F.3d
                                                                       the plaintiff's first inkling of a possible issue that
     488, 491 (7th Cir. 2018) ("WeConnect bore the
                                                                       the defendant might choose to raise. Again,
     burden of establishing its right to enforce the
                                                                       Whitepages, not Lukis, had the duty to assert
     arbitration agreement."); A.D. v. Credit One Bank,
                                                                       arbitrability. After Whitepages finally did so,
     N.A., 885 F.3d 1054, 1063 (7th Cir. 2018) ("[A]s
                                                                       Lukis moved with the requisite dispatch for leave
     the party seeking to compel arbitration, Credit One
                                                                       to amend.
     had the burden of showing that A.D. was bound
     by the cardholder agreement as an authorized                      III. Whitepages's Motion to Strike
     user."). Arbitrability is thus akin to an affirmative             Class Allegations and Counsel
     defense, which complaints need not anticipate. See
                                                                       In moving to strike the complaint's class
     Stuart v. Loc. 727, Int'l Bhd. of Teamsters, 771
                                                                       allegations and putative class counsel, Whitepages
     F.3d 1014, 1018 (7th Cir. 2014) ("A plaintiff is not
                                                                       argues that Lukis's testimony at her January 2021
     required to negate an affirmative defense in his or
                                                                       deposition shows that she is an inadequate class
     her complaint, for the painfully obvious reason
                                                                       representative, Doc. 121 at 8-16, and that
     that the defendant will not have pleaded any
                                                                       Beaumont Costales is inadequate class counsel
     affirmative defenses until it files its answer or a
                                                                       because it chose Lukis as a named plaintiff,
     motion to dismiss.") (citations omitted).
                                                                       inadvertently bound her to arbitrate her claims,
     Whitepages next argues that leave to amend                        and has not kept her apprised of the litigation, id.
     should be denied because the proposed class                       at 16-19. In addition, Whitepages argues that the
     cannot be certified. Specifically, Whitepages                     class definition fails because it does not exclude
     contends that Lukis and her counsel inadequately                  individuals who have agreed to arbitrate their
     represent the class, Doc. 124 at 12, which is the                 claims against Whitepages. Doc. 124 at 18-19.
     same argument it makes in moving to strike the
                                                                       Whitepages's motion to strike relies throughout on
     class allegations, Docs. 119, 121. Whitepages adds
                                                                       matters outside the pleadings rather than on flaws
     that the proposed class definition is flawed
                                                                       inherent to the class as alleged in the complaint. It
     because it does not exclude class members who
                                                                       is unclear whether a motion to strike class
     have agreed to arbitrate their claims against
                                                                       allegations or class counsel can properly go
     Whitepages. Doc. 124 at 18-19. The court will
                                                                       beyond the complaint in that manner. Granted,
     address those arguments in ruling on Whitepages's
                                                                       Rule 23(c)(1), not Rule 12(f), governs motions to
     motion to strike.
                                                                       strike class allegations. See Cook Cnty. Coll.



                                                                                                                                12
         Case: 1:21-cv-00051 Document #: 40-1 Filed: 04/30/21 Page 14 of 22 PageID #:291
                             Lukis v. Whitepages Inc.          19 C 4871 (N.D. Ill. Apr. 23, 2021)

     Tchrs. Union, Loc. 1600 v. Byrd, 456 F.2d 882,                     added). On this view, a motion to strike should be
     884 (7th Cir. 1972) (stating that the defendants'                  granted only when "the plaintiff's class allegations
     motion to reject class certification was "pursuant                 are facially and inherently deficient." Buonomo,
     to Rule 23(c)(1)"); Buonomo v. Optimum                             301 F.R.D. at 295; see also DuRocher v. NCAA,
     Outcomes, Inc., 301 F.R.D. 292, 295 (N.D. Ill.                     2015 WL 1505675, at *1 (S.D. Ind. Mar. 31,
     2014) (St. Eve, J.) ("Courts in this District ...                  2015) ("Even on a motion to strike class
     evaluate motions to strike class allegations under                 allegations, it is not appropriate for the Court to
     Rule 23, not Rule 12(f)."); Hill v. Wells Fargo                    consider matters outside the pleadings."). At least
     Bank, N.A., 946 F. Supp. 2d 817, 829 (N.D. Ill.               25   one decision from this District has held to *25 the
24   2013) (relying on Rule 23(c)(1) as *24 the                         contrary, reasoning that a motion to strike is "a
     procedural mechanism for a motion to strike class                  vehicle for analyzing the appropriateness of class
     allegations). And there is no question that the                    certification," so "the court is not limited to the
     analysis of a motion to certify a class under Rule                 face of plaintiff's complaint." Lee v. Children's
     23 must go beyond the pleadings. See Priddy v.                     Place Retail Stores, Inc., 2014 WL 5100608, at *2
     Health Care Serv. Corp., 870 F.3d 657, 660 (7th                    (N.D. Ill. Oct. 8, 2014). But the majority view is
     Cir. 2017) ("Unlike a motion under Federal Rule                    that, when a defendant moves to strike class
     of Civil Procedure 12(b)(6), a motion to certify a                 allegations, the inquiry is limited to the facial
     class under Rule 23(c) is not one for which the                    plausibility of the class as alleged in the
     court may simply assume the truth of the matters                   complaint.
     as asserted by the plaintiff. Instead, if there are
                                                                        Under the majority rule, Whitepages's motion to
     material factual disputes, the court must receive
                                                                        strike fails because its arguments go beyond the
     evidence and resolve the disputes before deciding
                                                                        pleadings. But there is no need to definitively so
     whether to certify the class.") (citation, alterations,
                                                                        hold here. Lukis moved for class certification in
     and quotation marks omitted).
                                                                        early March 2021. Doc. 162. At the presentment
     For motions to strike class allegations, however,                  hearing, Doc. 166, Whitepages asked that briefing
     the analysis may be limited to the face of the                     on that motion be postponed pending resolution of
     complaint. Rule 23(c)(1)(A) provides that the                      its motion to compel arbitration. Now that the
     court must address class certification "[a]t an early              motion to compel arbitration has been denied,
     practicable time after a person sues ... as a class                Whitepages may press in its opposition to Lukis's
     representative." Fed. R. Civ. P. 23(c)(1)(A). That                 class certification motion all the points raised in
     "practicable time" can sometimes arrive "at the                    its motion to strike, unclouded by the procedural
     pleading stage." Al Haj v. Pfizer Inc., 338 F. Supp.               question of whether a motion to strike may look
     3d 741, 757 (N.D. Ill. 2018). That said, courts                    beyond the pleadings. It is thus prudent to deny
     have held that "[i]t is 'practicable' to resolve the               Whitepages's motion to strike, without prejudice
     class certification question at the pleadings stage                to Whitepages's reasserting any of its arguments in
     only when it is apparent from the complaint that                   opposition to class certification.
     class certification is inappropriate." Rysewyk v.
     Sears Holdings Corp., 2015 WL 9259886, at *7                       IV. Lukis's Motion to Compel
     (N.D. Ill. Dec. 18, 2015) (emphasis added); see                    Lukis moves to compel Whitepages to disclose
     also Hill, 946 F. Supp. 2d at 829 ("Most often it                  information,    documents,      and    testimony
     will not be 'practicable' for the court to [reject                 concerning the non-party entities with which
     class certification] at the pleading stage, but                    Whitepages contracts to obtain data for its free
     sometimes the complaint will make it clear that                    previews and background reports. Doc. 127 at 1.
     class certification is inappropriate.") (emphasis                  There is no question that those agreements exist.
                                                                        Rohn Ramon, Whitepages's Director of Strategy,


                                                                                                                               13
         Case: 1:21-cv-00051 Document #: 40-1 Filed: 04/30/21 Page 15 of 22 PageID #:292
                             Lukis v. Whitepages Inc.         19 C 4871 (N.D. Ill. Apr. 23, 2021)

     testified: "All data is sourced from data sources.                Whitepages to respond substantively to Lukis's
     We at Whitepages do not scrape the internet or                    interrogatories and document requests on those
     anything like that to collect our data, so it comes               subjects. Doc. 127 at 6.
     from other data sources." Doc. 145 at 201 (49:6-
                                                                       Lukis has complied with Local Rule 37.2. A
     9).
                                                                       motion to compel must include a statement "that
     Lukis first attempted to obtain information and                   after consultation in person or by telephone and
     documents about Whitepages's data providers in                    good faith attempts to resolve differences [the
     written discovery requests served on July 31,                     parties] are unable to reach an accord." N.D. Ill.
     2020. Id . at 6-11. Interrogatories 3 and 4 asked                 L.R. 37.2. Lukis's Local Rule 37.2 statement
     Whitepages to "[i]dentify every person that you                   asserts that her counsel and Whitepages's counsel
26   contracted with ... to collect or *26 obtain                      orally conferred about the non-party data
     [personal identity information] for use on your                   providers in phone calls on September 9 and
     Website" and to "[i]dentify which person(s) you              27   December 15, 2020, and at a deposition in *27
     contracted with to obtain [Lukis's] mobile                        January 2021. Doc. 127 at 7. Whitepages confirms
     telephone number(s)." Id . at 9. Document Request                 that counsel discussed those issues on September
     2 sought "[a]ll documents considered or relied on                 9 and December 15. Doc. 145 at 2, ¶¶ 4-5, 9.
     in answering Plaintiff's interrogatories." Id . at 10.            Lukis's counsel sent an email to Whitepages's
     Whitepages objected, asserting that the                           counsel on December 16 documenting the
     interrogatories sought "confidential and/or trade                 December 15 call. Doc. 127-2. The email stated
     secret information that is protected from                         that Lukis requested (1) the names of the data
     disclosure by applicable law and contractual                      providers, (2) Whitepages's contracts with them,
     provisions," and that, in answering those                         and (3) testimony by Whitepages's witnesses
     interrogatories, it had not considered or relied on               about its relationships with them. Id . at 1.
     any documents not already in Lukis's possession.                  Whitepages confirmed receipt of the email but
     Doc. 127-1 at 4-5, 11. On December 28, Lukis                      stated that it still needed consent from the data
     sent a second discovery request seeking the                       providers to turn over that information and those
     contracts between Whitepages and its data                         documents. Doc. 127-3 at 1-2. Thus, the parties
     providers, to which Whitepages has not                            conferred orally, but Whitepages refused to
     responded. Doc. 127-3 at 3. Finally, Whitepages                   provide discovery about the data providers due to
     directed three of its witnesses—Thisselle, the Vice               its confidentiality agreements with them.
     President of Finance and Operations; Laura
                                                                       In response to Lukis's motion to compel,
     Mehrkens, the Director of Product; and Ramon,
                                                                       Whitepages has abandoned its position that the
     the Director of Strategy—to not answer deposition
                                                                       confidentiality agreements bar discovery on those
     questions on the subject of data providers due to
                                                                       issues. Doc. 147. That change of heart is correct:
     its confidentiality agreements with them. Doc. 145
                                                                       "Contracts bind only the parties. No one can
     at 65-66 (63:22-66:7), 98 (71:19-72:2), 133
                                                                       'agree' with someone else that a stranger's resort to
     (212:22-213:19), 200-201 (42:23-48:20).
                                                                       discovery under the Federal Rules of Civil
     Lukis seeks an order that would: (1) require                      Procedure will be cut off." Gotham Holdings, LP
     Whitepages's witnesses to provide deposition                      v. Health Grades, Inc., 580 F.3d 664, 665 (7th Cir.
     testimony on those issues; (2) authorize a second                 2009). The principal reason that Whitepages set
     deposition of Ramon in light of the previous                      forth in its objections has thus disappeared.
     refusals to answer questions; and (3) compel




                                                                                                                               14
         Case: 1:21-cv-00051 Document #: 40-1 Filed: 04/30/21 Page 16 of 22 PageID #:293
                             Lukis v. Whitepages Inc.        19 C 4871 (N.D. Ill. Apr. 23, 2021)

     Whitepages continues to oppose Lukis's motion to                 connection to Whitepages's defense establishes the
     compel on other grounds, though. First,                          relevance of the information, documents, and
     Whitepages argues that the motion is moot                        testimony that Lukis seeks.
     because its motions to compel arbitration and to
                                                                      Discovery regarding Whitepages's data providers
     strike class allegations should be granted. Doc.
                                                                      also could relate to an element of Lukis's claim:
     147 at 8-9. As explained, both motions are denied,
                                                                      her lack of consent. One element for liability
     so the motion to compel remains a live issue.
                                                                      under the IRPA is that the defendant lacked
     Second, Whitepages argues that the details of its                "previous written consent" from the plaintiff to use
     relationships with its data providers are not                    her identity for commercial purposes. 765 ILCS
     relevant to any claim or defense. Id . at 9-13. The              1075/30(a); see Dancel, 949 F.3d at 1008 (holding
     scope of relevant discovery is broad: "Unless                    that an IRPA plaintiff must prove appropriation
     otherwise limited by court order, the scope of                   "without one's consent"). Whitepages contests that
     discovery is as follows: Parties may obtain                      element on what might be called a third-party
     discovery regarding any nonprivileged matter that                consent theory. While admitting that it did not
28   is relevant to any party's claim or defense and *28         29   obtain Lukis's *29 consent directly, Doc. 59 at p.
     proportional to the needs of the case ... ." Fed. R.             10, ¶ 25, Whitepages suggests that Lukis may
     Civ. P. 26(b)(1). Information "need not be                       have provided her consent, along with her
     admissible in evidence to be discoverable." Ibid.                personal data, to other entities, which in turn
     For that reason, information may be relevant under               provided her data to Whitepages, which in turn
     Civil Rule 26 even if it would not be admissible at              deployed that data for commercial purposes. As
     trial under Evidence Rule 401: "Admissibility at                 Whitepages describes it, its first request for
     trial is not the test. Evidence is relevant in a                 production "sought contracts between Lukis and
     discovery context if it is relevant to the subject               third parties that contain provisions related to the
     matter of the litigation as Rule 26(b)(1) states, not            sharing of Lukis's personal information and
     just the particular issues presented in the                      Lukis's consent to such sharing." Doc. 161 at 9;
     pleadings." Eggleston v. Chi. Journeymen                         see Doc. 138-1 at 251. If Whitepages believes that
     Plumbers' Loc. Union No. 130, 657 F.2d 890, 903                  Lukis's contracts with non-party data providers are
     (7th Cir. 1981).                                                 relevant because they might show that she
                                                                      consented to the commercial use of her identity,
     Whitepages's relationships with its data providers
                                                                      then it cannot plausibly maintain that its own
     are unquestionably relevant to a defense it has
                                                                      contracts with data providers are irrelevant to that
     pleaded. As discussed in the court's summary
                                                                      same issue. The third-party consent theory
     judgment opinion, one of Whitepages's defenses
                                                                      provides another basis for the relevance of Lukis's
     rests on the premise that its background reports
                                                                      discovery requests and deposition questions.
     fall under the IRPA's statutory exemption for non-
     commercial purposes, 765 ILCS 1075/35(b)(2),                     Whitepages's third basis for opposing Lukis's
     because the reports incorporate publicly available               motion to compel is that Thisselle, Mehrkens, and
     information and public records. 2020 WL                          Ramon have already testified about its data
     6287369, at *6-7; see Doc. 59 at p. 17, ¶ 1                      providers. Doc. 147 at 13-14. Without excessively
     (asserting § 35(b)(2) in Whitepages's first                      quoting the deposition passages that Whitepages
     affirmative defense). Lukis seeks information                    cites, it suffices to say that Whitepages's counsel
     about Whitepages's data sources to determine                     prevented Lukis from obtaining any meaningful
     whether the information they provide is, in fact,                testimony on that subject. Counsel objected to
     publicly available or derived from public records.               nearly every question asked by Costales, based on
     Doc. 127 at 5; Doc. 157 at 2-3. This direct                      confidentiality or some other reason. Indeed,


                                                                                                                             15
         Case: 1:21-cv-00051 Document #: 40-1 Filed: 04/30/21 Page 17 of 22 PageID #:294
                             Lukis v. Whitepages Inc.        19 C 4871 (N.D. Ill. Apr. 23, 2021)

     Whitepages instructed its witnesses not to answer                Finally, Whitepages argues that Lukis's motion
     questions or to limit their answers in several of the            should be denied as untimely. Doc. 147 at 15-16.
     passages that it now asserts support its position.               That argument is unpersuasive. Lukis filed her
     Doc. 145 at 65 (65:16-21), 98 (71:19-72:2), 200                  motion on January 28, 2021, Doc. 127, before the
     (43:7-44:13).                                                    fact discovery deadline of February 1, Doc. 75.
                                                                      This case therefore does not resemble Kalis v.
     This is a good point to pause and remind counsel
                                                                      Colgate-Palmolive Co., 231 F.3d 1049 (7th Cir.
     that "Rule 30(c)(2) ... provides only three
                                                                      2000), where the plaintiff did not move to extend
     justifications for instructing a deponent not to
                                                                      discovery until four months after discovery closed.
     answer a question: to preserve a privilege; to
                                                                      Id. at 1056-57. Still, Whitepages emphasizes that
     enforce a limitation imposed by the court; or to
                                                                      it notified Lukis of its confidentiality objection on
     present a Rule 30(d)(3) motion." Rojas v. X
                                                                      August 31 and that she did not move to compel
     Motorsport, Inc., 275 F. Supp. 3d 898, 902 (N.D.
                                                                      until nearly five months later. Doc. 147 at 16.
     Ill. 2017) (citing Redwood v. Dobson, 476 F.3d
                                                                      Much of that delay, however, is properly attributed
     462, 467-68 (7th Cir. 2007)). "There often can be
                                                                      to Whitepages. Whitepages objected to discovery
30   a fine line between zealous advocacy, *30 which
                                                                      regarding its data providers on confidentiality
     of course is allowed, and violating Rule 30(c)(2)
                                                                      grounds, but then on December 15 promised to
     and engaging in other obstreperous deposition
                                                                      seek the data providers' consent, Doc. 127-2 at 1;
     conduct, which is not." Id . at 908. There is no
                                                                      Doc. 127-3 at 1, and then revealed at Mehrkens's
     need to decide here whether Whitepages's
                                                                 31   deposition *31 on January 19 that no consent
     repeated objections and instructions not to answer
                                                                      would be forthcoming, Doc. 145 at 133-134
     crossed that line, but Whitepages certainly
                                                                      (213:20-214:9). Lukis filed her motion to compel
     prevented Lukis from obtaining the information
                                                                      nine days after receiving that news. Under those
     she seeks in this motion.
                                                                      circumstances, Lukis was not dilatory in filing her
     Fourth, Whitepages argues that ordering its                      motion.
     witnesses to provide testimony regarding its data
     providers would amount to an advisory opinion.
                                                                      V. Whitepages's Motion to Compel
     Doc. 147 at 14-15. It is true that district courts               Whitepages moves to compel Lukis to produce
     should avoid ruling on "hypothetical future                      eighteen items: (1) the Craigslist advertisement
     discovery requests." Novelty, Inc. v. Mountain                   that Beaumont Costales posted soliciting potential
     View Mktg., Inc., 2009 WL 10687825, at *2 (S.D.                  plaintiffs for this suit; (2) documents related to
     Ind. Oct. 15, 2009). But that is not the situation               Lukis's use of four credit reporting agencies; (3)
     here: Lukis served discovery requests targeting the              her cell phone contracts with two companies; (4)
     information she seeks and asked pertinent                        her applications to work at four specific
     questions at depositions. Whitepages refused to                  employers; her account history and profiles at (5)
     substantively respond to those requests and                      Craigslist, (6) eBay, (7) Amazon, (8) Uber, (9)
     directed its witnesses to not answer those                       MySpace, (10) YouTube, (11) Google, (12)
     questions. Now Lukis moves to compel, and there                  Google+, and (13) FamilyTreeNow.com; (14) her
     is nothing advisory about the court's granting the               "privacy settings on all relevant Web sites"; (15)
     motion and ordering Whitepages to produce the                    all browser history and other documentation of her
     information, documents, and testimony in                         visits to Whitepages.com; (16) an unredacted copy
     question.                                                        of her engagement letter with Beaumont Costales;
                                                                      (17) the transcript of a deposition that she gave in
                                                                      another case; and (18) a privilege log for any
                                                                      documents she has withheld on the basis of


                                                                                                                              16
        Case: 1:21-cv-00051 Document #: 40-1 Filed: 04/30/21 Page 18 of 22 PageID #:295
                            Lukis v. Whitepages Inc.        19 C 4871 (N.D. Ill. Apr. 23, 2021)

     privilege. Doc. 138 at 9-15. Whitepages asks that               in the letter sought further information based on
     Lukis search for documents responsive to these                  Lukis's deposition testimony, id . at 354-355, and
     requests on at least nine designated devices and                Whitepages's motion to compel targets those
     accounts. Id. at 8-9.                                           alleged deficiencies. No oral conference followed
                                                                     the letter. Whitepages's counsel sent a follow-up
     Most of the eighteen items have not been
                                                                     email on January 13 seeking additional items of
     discussed in a Local Rule 37.2 conference. As
                                                                     discovery but not requesting a telephonic
     noted, the local rule requires that a motion to
                                                                     conference. Id. at 360-361. On January 18, Lukis's
     compel must be preceded by "consultation in
                                                                     counsel responded by email simply refusing to
     person or by telephone." N.D. Ill. L.R. 37.2
                                                                     supplement her discovery. Id . at 359. The net
     (emphasis added). This court's discovery
                                                                     result of this impasse is that the matters raised in
     procedures reiterate that "an exchange of
                                                                     the January 11 letter have not been the subject of
     correspondence—as opposed to an in-person or
                                                                     an oral discussion between counsel.
     telephonic conference—ordinarily will not
     suffice." Case Procedures, Discovery and                        The only oral conference compliant with Local
     Discovery                                  Motions,             Rule 37.2 took place the previous month, on
     https://www.ilnd.uscourts.gov/PrintContent.aspx?                December 22, 2020. Id . at 3, ¶ 7. Whitepages's
     cmpid=642. Courts in this District routinely                    counsel wrote a letter to Lukis's counsel on
     enforce the requirement that the consultation take              December 23 memorializing what they had
     place orally. See Jackson-El v. City of Markham,                discussed. Id . at 245-249. The letter shows that
     332 F.R.D. 583, 584 (N.D. Ill. 2019) ("[A]s                     only some of the items raised in Whitepages's
32   significant as emails are for evidentiary *32                   motion to compel were discussed on December
     purposes, for purposes of Rule 37.2, emails do not         33   22. In *33 particular, the parties seem to have
     count.") (citation omitted); BankDirect Capital                 discussed Whitepages's requests related to Lukis's
     Fin., LLC v. Capital Premium Fin., Inc., 343 F.                 social media accounts—Document Request 15 and
     Supp. 3d 742, 744 (N.D. Ill. 2018) (holding that                Interrogatory 8—which sought information related
     letters and emails are insufficient to comply with              to MySpace, YouTube, and Google+. Id . at 246-
     Local Rule 37.2); Geraci v. Andrews, 2017 WL                    247, 259, 267. Counsel also discussed
     1822290, at *1 (N.D. Ill. May 5, 2017) ("Local                  Whitepages's request for records of Lukis's visits
     Rule 37.2 makes it plain that letters and emails                to the Whitepages website, including any
     don't count, and with good reason."); Transcap                  information stored in browser history on her
     Assocs., Inc. v. Euler Hermes Am. Credit Indem.                 devices, as sought through Documents Requests
     Co., 2009 WL 1543857, at *5 (N.D. Ill. June 3,                  13 and 14. Id. at 246-247, 258-259. Finally,
     2009) ("[T]here is no indication that the parties               counsel discussed whether Lukis would produce a
     ever consulted in person or by telephone prior to               privilege log for documents that she claims as
     the filing of Transcap's motion ... ."); Sondker v.             privileged. Id. at 247.
     Philips Elecs., 2004 WL 1687016, at *2 (N.D. Ill.
                                                                     Thus, the December 22 oral consultation
     July 27, 2004) ("[T]his letter does not satisfy the
                                                                     concerned only items (9), (10), (12), (15), and
     requirements of Local Rule 37.2.").
                                                                     (18). None of the other items has been discussed at
     In its Local Rule 37.2 certification, Doc. 138 at               a Rule 37.2 conference. Items (1) through (8) and
     16, and reply brief, Doc. 161 at 5-6, Whitepages                (11) appeared for the first time in Whitepages's
     relies heavily on a letter that it sent to Lukis's              counsel's January 11 letter. Id . at 354-355. Items
     counsel on January 11, 2021, six days after her                 (13), (14), and (17) appeared for the first time in
     January 5 deposition. Doc. 138-1 at 348-357.                    the motion to compel itself. Doc. 138 at 10, 13-14.
     Most of the specific "discovery deficiencies" listed            As for item (16), the Beaumont Costales


                                                                                                                            17
           Case: 1:21-cv-00051 Document #: 40-1 Filed: 04/30/21 Page 19 of 22 PageID #:296
                               Lukis v. Whitepages Inc.     19 C 4871 (N.D. Ill. Apr. 23, 2021)

     engagement letter, counsel did discuss that issue               Items (9), (10), and (12) concern Lukis's account
     on December 22. Doc. 138-1 at 246. But Lukis                    histories and profiles at MySpace, YouTube, and
     produced the letter, with two out of eleven                     Google+. Whitepages sought those items through
     paragraphs redacted. Id. at 4, ¶ 18; 363-364. The               Document Request 15, which requested "[a]ll
     motion to compel seeks to remove the redactions,                documents and communications related to ... any
     Doc. 138 at 12-13, but there has been no oral                   social media account or profile that you maintain,"
     discussion between counsel of the redaction issue.              listing sixteen specific social media sites. Doc.
                                                                     138-1 at 259. Relatedly, Document Request 17
     Whitepages argues that Lukis's generally dilatory
                                                                     sought "[a]ll documents and communications
     and evasive discovery conduct renders
                                                                     reflecting your consent to use or share any aspect
     "preposterous" the notion that it has failed
                                                                     of your identity." Id . at 260. Lukis initially
     properly to confer on those issues. Doc. 161 at 5-
                                                                     objected to both requests on the grounds that her
     6. There may be blame to go around, and both
                                                                     social media accounts were irrelevant and that the
     parties are reminded to respond to discovery
                                                                     requests were unduly burdensome. Id . at 259-260.
     requests timely and candidly. But Whitepages's
                                                                     But Lukis later produced downloads of her
     frustration cannot excuse it from complying with
                                                                     Facebook, LinkedIn, and Twitter accounts, though
     Local Rule 37.2. The oral conferral requirement is
                                                                     with redactions. Id . at 3, ¶¶ 10-11; id . at 260.
     no mere formality, as conversation encourages
                                                                     Lukis now maintains that she overproduced
     productive compromise better than dueling letters
                                                                     irrelevant private materials, id . at 359, and that
     or emails:
                                                                     more production would go even further beyond
           There are sound reasons why what                          what is proportional to the needs of this case, Doc.
           [Whitepages] call[s] a "meet-and-confer                   158 at 4-5.
           letter" is not authorized by Local Rule
                                                                     As discussed in connection with Lukis's motion to
           37.2. [Doc. 138-1 at 3, ¶ 13.] Anyone
                                                                     compel, Whitepages submits that Lukis's
34   *34                                                             interactions with other technology companies are
           can write a letter. But that does not mean                relevant to its third-party consent theory: "Lukis
           that the recipient will fairly consider the               has given broad, written consent for thousands of
           letter before dashing off one of his own                  third parties to use and disclose her personal
           that does little more than persist in setting             information (including for advertising purposes)."
           forth his partisan point of view. The letters             Doc. 161 at 13. For the same reasons that
           and the emails that one all too often see[s]              Whitepages's contracts with data providers are
           do little more than articulate the parties'               potentially relevant on this basis, Lukis's contracts
           polar positions with the clash of pretending              with other non-parties could be relevant. Granted,
           absolutes left unresolved. Local Rule 37.2           35   Whitepages's original *35 request for production
           is based on the teaching of long experience               was broader than necessary for that purpose, but
           that face-to-face [or at least telephonic]                Whitepages now limits its motion to compel to
           discussions are far more likely to result in              "the same kinds of data from [Lukis's] MySpace,
           compromise and agreement than is an                       YouTube, and Google+ accounts that she
           exchange of letters that are all too easy to              produced from her Facebook account." Id . at 14.
           brush aside.                                              So narrowed, the motion is granted with respect to
                                                                     items (9), (10), and (12).
     Slaven v. Great Am. Ins. Co., 2014 WL 4470723,
     at *2 (N.D. Ill. Sept. 11, 2014). Only items (9),               The motion is also granted as to item (15), which
     (10), (12), (15), and (18) are proper subjects for a            concerns browser history and other documentation
     motion to compel.                                               of Lukis's visits to the Whitepages website.


                                                                                                                             18
         Case: 1:21-cv-00051 Document #: 40-1 Filed: 04/30/21 Page 20 of 22 PageID #:297
                             Lukis v. Whitepages Inc.        19 C 4871 (N.D. Ill. Apr. 23, 2021)

     Document Request 13 sought records of Lukis's                    party objecting to the discovery request bears the
     visits to the website, Doc. 138-1 at 258, and                    burden of showing why that request is improper.").
     Request 14 sought records of Lukis's counsel's                   Accordingly, Lukis must supplement her
     visits, id . at 259. Whitepages argues that the                  responses to Document Requests 13 and 14.
     history of Lukis's interactions with its website is
                                                                      Finally, item (18) seeks a privilege log identifying
     relevant to its arbitration and class waiver
                                                                      any documents Lukis withheld claiming privilege
     defenses. Doc. 161 at 15-17. As explained above,
                                                                      and explaining why she redacted large portions of
     Whitepages unduly delayed in raising, and
                                                                      her Facebook production. Doc. 138 at 14-15.
     accordingly waived, any arbitration defense. But
                                                                      Under Rule 26(b)(5)(A), a party who "withholds
     the court has not addressed whether Whitepages
                                                                      information otherwise discoverable by claiming
     forfeited an attempt to enforce the class action
                                                                      that the information is privileged ... must ...
     waiver. Doc. 90-1 at 14, § 12.10 ("YOU AND
                                                                      describe the nature of the documents,
     WHITEPAGES EACH WAIVE ALL RIGHTS TO
                                                                      communications, or tangible things not produced
     CONDUCT            DISPUTE            RESOLUTION
                                                                      or disclosed." Fed. R. Civ. P. 26(b)(5)(A)(ii).
     PROCEEDINGS IN A CLASS ACTION OR
                                                                      According to Lukis's supplemental discovery
     CONSOLIDATED             ACTION.").       Whitepages
                                                                      responses, she withheld only a single document
     indicates that it will assert the class action waiver
                                                                      based on privilege: the Beaumont Costales
     in opposing class certification. Doc. 59 at p. 22, ¶
                                                                      engagement letter, Doc. 138-1 at 256, which she
     23; Doc. 124 at 18-19; Doc. 165 at 16. Whatever
                                                                      has now produced, id. at 4, ¶ 18; 363-364. So that
     the merits of that assertion, it shows that Lukis's
                                                                      portion of the privilege log request is moot.
     interactions with the Whitepages website remain
                                                                      Granted, Whitepages still seeks an unredacted
     relevant, given the broad scope of relevant
                                                                      copy of the engagement letter, Doc. 138 at 12-13,
     discovery.
                                                                      but a privilege log would not provide any more
     Opposing discovery on this topic, Lukis argues                   clarity about the "nature of the document," which
     that her devices—in particular, an old hard drive                is mostly unredacted. Fed. R. Civ. P. 26(b)(5)(A)
     —could be difficult to search and may not contain                (ii).
     any additional relevant information. Doc. 138-1 at
                                                                      As for the Facebook production, Lukis states that
     259; Doc. 158 at 7-8 & n.4. A party may refuse to
                                                                      the redacted portions contain purely private data
     produce "electronically stored information from
                                                                      of no relevance to this lawsuit. Doc. 158 at 9-10.
     sources that the party identifies as not reasonably
                                                                      That is not a claim of privilege governed by Rule
     accessible because of undue burden or cost." Fed.
                                                                      26(b)(5). See Harris Davis Rebar, LLC v.
     R. Civ. P. 26(b)(2)(B). But when confronted with a
                                                                      Structural Iron Workers Loc. Union No. 1,
     motion to compel, the party then "must show that
                                                                      Pension Tr. Fund, 2019 WL 454324, at *4 (N.D.
     the information is not reasonably accessible
                                                                      Ill. Feb. 5, 2019) (explaining that a party must
36   because of undue burden *36 or cost." Ibid. Lukis's
                                                                      "comply with Rule 26(b)(5) and ... produce a
     bare assertion of technical difficulty does not
                                                                 37   privilege log" for "any relevant, responsive *37
     make the required showing. See Gunn v. Stevens
                                                                      documents ... subject to privilege"). Whitepages
     Sec. & Training Servs., Inc., 2018 WL 1737518, at
                                                                      disagrees with Lukis's decision to redact based on
     *2 (N.D. Ill. Apr. 11, 2018) (holding that the Rule
                                                                      relevance, Doc. 161 at 18, but a privilege log
     26(b)(2)(B) showing was not made because "[a]
                                                                      would not address that concern.
     lawyer's unsupported statement in a brief is not
     evidence"); Trading Techs. Int'l, Inc. v. eSpeed,                VI. Lukis's Motion to Extend the
     Inc., 2005 WL 1300778, at *1 (N.D. Ill. Apr. 28,                 Discovery Deadline
     2005) ("If the discovery appears relevant, the



                                                                                                                             19
         Case: 1:21-cv-00051 Document #: 40-1 Filed: 04/30/21 Page 21 of 22 PageID #:298
                             Lukis v. Whitepages Inc.        19 C 4871 (N.D. Ill. Apr. 23, 2021)

     Lukis moves to extend the February 1, 2021                      possible. Lukis's motion to extend the fact
     discovery deadline. Doc. 128. A schedule may be                 discovery deadline is granted. The new fact
     modified "for good cause." Fed. R. Civ. P. 16(b)                discovery deadline is June 22, 2021. April 23,
     (4). "In making a Rule 16(b) good-cause                         2021
     determination, the primary consideration for
                                                                     /s/_________
     district courts is the diligence of the party seeking
     amendment." Alioto v. Town of Lisbon, 651 F.3d                  United States District Judge
     715, 720 (7th Cir. 2011). As discussed above,
     Lukis acted with adequate diligence in bringing
     her motion to compel, and the court has ordered
     Whitepages to produce further discovery. The
     court has also ordered Lukis to produce certain
     information to Whitepages. Fact discovery has not
     previously been extended. The court finds that
     there is good cause to amend the schedule and
     extend the fact discovery deadline to June 22,
     2021.

     Conclusion
     Whitepages's motion to compel arbitration or
     transfer the suit is denied. Lukis's motion to
     amend the complaint is granted. Lukis shall file
     her amended complaint as a separate docket entry.
     Whitepages's motion to strike is denied without
     prejudice to its presenting its arguments in
     opposition to Lukis's pending class certification
     motion. Lukis's motion to compel is granted.
     Whitepages shall allow its witnesses to testify
     regarding its non-party data providers, including
     their identities and its contractual relationships
     with them; make Ramon available for a second
     deposition regarding those subjects; and produce
     complete responses to Lukis's Interrogatories 3
     and 4, Document Request 2, and December 28,
     2020      supplemental      document       request.
     Whitepages's motion to compel is granted in part
     and denied in part. Lukis shall produce the same
     kinds of data from her MySpace, YouTube, and
     Google+ accounts that she produced from her
     Facebook account, and also shall supplement her
38   responses to Whitepages's Document *38 Requests
     13 and 14. The parties shall make their
     supplemental productions by May 10, 2021, and
     shall schedule the depositions as expeditiously as




                                                                                                                      20
Case: 1:21-cv-00051 Document #: 40-1 Filed: 04/30/21 Page 22 of 22 PageID #:299
              Lukis v. Whitepages Inc.   19 C 4871 (N.D. Ill. Apr. 23, 2021)




                                                                                  21
